DETAILED ACTION
This is a first action on the merits addressing the disclosure provided 04 December 2019.  The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
A single claim is pending and examined.

Information Disclosure Statement
The listing of references in the specification is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.

Claim Objections
Claim 1 is objected to because of the following informalities: as claim 1 is the only claim, it is not to be numbered.  See MPEP 608.01(j).  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Below is a reproduction of applicant’s claim with the examiner’s comments in bold italics.  Multiple instances of the same issue will not be repeated for brevity.

Claim 1: A non-permanent low-tack (“low-tack” is indefinite as “low” is a relative term of art and the metes and bounds of this limitation cannot be determined based on the language provided) self-adhesive pressure-sensitive gauze (“gauze” as placed in the claim is indefinite as it is unclear if all the preceding language applies to “gauze” or applies to the invention as a whole, which includes more than gauze) comprising: 
a gauze pad centered and secured on a non-permanent low-tack self-adhesive pressure-sensitive structural layer, one side of the gauze pad being attached to the non-permanent low-tack self-adhesive pressure-sensitive structural layer and the opposite side (lacks antecedent basis – “an [[the]] opposite side…” would be appropriate) of the gauze pad being exposed and available to the operator (lacks antecedent basis; indefinite as to the metes and bounds of what constitutes an “operator”); 
a non-permanent low-tack self-adhesive pressure-sensitive structural layer (indefinite as this feature has already been provided, yet it is indefinite as to whether this is the same layer or different layer based on the antecedent basis “a” preceding the layer as opposed to “the”) conforming to the shape of the gauze pad and slightly (“slightly” is indefinite as this is a relative term and the metes and bounds cannot be determined) larger than the gauze pad permitting equal exposure of its (indefinite as to what “its” references; pronouns should not be used in place of the actual limitation) margins (indefinite as to the metes and bounds of what constitutes a margin) while the gauze pad is centrally located on it (indefinite for reasons previously provided), which has a non-permanent low-tack self-adhesive pressure-sensitive surface (lacks antecedent basis) and has the function to attach the invention (lacks antecedent basis and indefinite as to what constitutes the “invention”) onto a surface after removing the peel-off layer, while the opposite surface of the non-permanent low-tack self-adhesive pressure-sensitive structural layer which is attached to the gauze pad, may or may not be adhesive (indefinite as written as to how a surface is an adhesive of a structural layer); 
an anchoring frame conforming to the shape of the gauze pad which secures the gauze pad centered onto the non-permanent low-tack self-adhesive pressure-sensitive structural layer, the inside dimension (lacks antecedent basis) of the anchoring frame being smaller than the outside dimensions (lacks antecedent basis) of the gauze pad and the outside dimensions (lacks antecedent basis) of the anchoring frame being identical with the outside dimensions of the non-permanent low-tack self-adhesive pressure-sensitive structural layer, the anchoring frame including adhesive on the surface (lacks antecedent basis) of the anchoring frame that overlaps and adheres to both, (the examiner suggests the comma be deleted for clarity) the perimeter of the gauze and the exposed margins (indefinite as to the metes and bounds of what constitutes a “margin”) of the non-permanent low-tack self-adhesive pressure-sensitive structural (indefinite as to what “it” references);  4 
a peel-off layer (indefinite as this limitation has been previously provided) of identical shape and size with the non-permanent low-tack self-adhesive pressure-sensitive structural layer, which has a low-tack adhesive surface which faces, adheres to, covers and preserves the entire self-adhesive surface of the non-permanent low-tack self-adhesive pressure-sensitive structural layer without altering the self-adhesive properties of the non-permanent low-tack self-adhesive pressure-sensitive structural layer and is easily (indefinite as “easily” is a relative term of art) removable in one motion to expose the adhesive side of the non-permanent low-tack self-adhesive pressure-sensitive structural layer, while the opposite surface of the peel-off layer is adhesive free (“free” is indefinite as to the metes and bounds of what constitutes “free” as claimed), open to environment (lacks antecedent basis).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 1 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kneer (U.S. Patent 4,972,829).  The claim is interpreted as best understood in light of the rejections under 35 USC 112.

a non-permanent low-tack self-adhesive pressure-sensitive structural layer (bottom surface 14 has an adhesive) conforming to the shape of the gauze pad (as shown) permitting equal exposure of its margins (as shown) while the gauze pad is centrally located on it (as shown and best understood), which has a non-permanent low-tack self-adhesive pressure-sensitive surface (14) facing away from the gauze pad covered by the peel-off layer (16) and has the function to attach the invention onto a surface after removing the peel-off layer (as shown), while the opposite surface of the non-permanent low-tack self-adhesive pressure-sensitive structural layer which is attached to the gauze pad, may or may not be adhesive (as disclosed); 
an anchoring frame (10) conforming to the shape of the gauze pad which secures the gauze pad centered onto the non-permanent low-tack self-adhesive pressure-sensitive structural layer (as shown), the inside dimension of the anchoring frame 
a peel-off layer (16) of identical shape and size with the non-permanent low-tack self-adhesive pressure-sensitive structural layer (as shown), which has a low-tack adhesive surface which faces, adheres to, covers and preserves the entire self-adhesive surface of the non-permanent low-tack self- adhesive pressure-sensitive structural layer without altering the self-adhesive properties of the non-permanent low-tack self-adhesive pressure-sensitive structural layer and is easily removable in one motion to expose the adhesive side of the non-permanent low-tack self-adhesive pressure-sensitive structural layer, while the opposite surface of the peel-off layer is adhesive free, open to environment (as is the function of a removable layer covering an adhesive).
Gardner v. TEC Systems, Inc., 725 F.2d 1338 (Fed. Cir. 1984), the Federal Circuit held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device.  To have the claimed relative dimensions would ensure the gauze properly attached to the layer and operated in the intended manner.

Miscellaneous
Applicant should respectfully note that any response should comply with MPEP §714 and 37 CFR §1.121.  The below hyperlink provides an example of making a proper response, and the examiner strongly suggests referencing it when preparing a response.  Should applicant desire a paper copy, please contact 

http://www.uspto.gov/web/offices/pac/dapp/opla/preognotice/formatrevamdtprac.pdf

The examiner may be contacted at any time during prosecution at the below provided number to schedule an interview.  Please see MPEP 713 for information regarding this practice.  Applicant is invited, and encouraged, to contact the examiner at the earliest convenience to expedite prosecution and avoid potential issues, including fees, associated with late responses and/or potential abandonment of the application due to a late response.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  For similar systems, see Meyer (U.S. Patent 6,280,529), Kandel (U.S. Publication 2017/0325922), Metzger (U.S. 9,254,074), Tobin (U.S. Patent 5,662,598), Gillman (U.S. Patent 5,090,406), Baschnagel (U.S. Publication 2010/0305491), Aali (U.S. Publication 2007/0191754) and Cartmell (U.S. Patent 5,476,443).


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Darnell Jayne can be reached on 571.272.7723.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service 






/WILLIAM V GILBERT/Primary Examiner, Art Unit 3649